120 S.W.3d 99 (2003)
Demarcus JORDAN
v.
STATE of Arkansas.
No. CR 03-915.
Supreme Court of Arkansas.
September 11, 2003.
Thomas B. Devine III, for appellant.
No response.
*100 PER CURIAM.
Thomas B. Devine III, a full-time, state-salaried public defender for the 6th Judicial District, Pulaski and Perry counties, was appointed by the trial court to represent appellant, Demarcus Jordan, an indigent defendant, in his circuit court case in the Fourth Division Circuit Court, Pulaski County. Following a jury trial held on April 29, 2003, appellant was sentenced to life without parole in the Arkansas Department of Correction for capital murder and ten years concurrent for aggravated robbery. A timely notice of appeal was filed with the circuit clerk, pursuant to Ark. R.App. P.-Crim. 10, and the record was timely lodged in this court.
Mr. Devine now asks to be relieved as counsel for appellant in this criminal appeal, based upon the cases of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal), and Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam) (relieving appellant's court-appointed public defender and appointing new counsel on appeal).
Since the time of those decisions, the law was changed by the General Assembly. Act 1370 of 2001 provides in part: "[P]ersons employed as full-time public defenders, who are not provided a state-funded secretary, may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals." That provision is now codified as Ark.Code Ann. §§ 19-4-1604(b)(2)(B) (Supp.2001).
Mr. Devine's motion states that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to withdraw as attorney. Mr. Mark Henry will be substituted as attorney for appellant in this matter. The clerk will establish a new briefing schedule.